Citation Nr: 0715393	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-23 068	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a mood disorder 
with depressive features, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

REMAND

The veteran had active military service from June 1965 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, and a July 2004 rating decision by 
the RO in Cleveland, Ohio.  In a decision dated in February 
2006, the Board denied entitlement to an increased rating for 
lumbosacral strain, evaluated as 40 percent disabling, and 
for entitlement to an increased rating for a mood disorder 
with depressive features, evaluated as 30 percent disabling.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2007, the Court 
granted a Joint Motion for Remand by the parties.  

The Court remanded because the parties agreed in the Joint 
Motion that VA had failed to obtain the veteran's Social 
Security Administration (SSA) records, which might be 
pertinent to the appeal, and because the Board had failed to 
adequately discuss in its analysis the finding that the 
veteran was unemployable due to service-connected 
disabilities at the presently assigned rating levels, the 
latter notwithstanding that the veteran had been granted a 
total disability evaluation based on individual 
unemployability (TDIU) effective in March 1999.

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the 
veteran must be apprised of the 
criteria for assignment of 
disability ratings and for award of 
an effective date.  See 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).

2.  The AOJ should obtain and 
associate with the record copies of 
the veteran's complete Social 
Security Administration (SSA) 
medical records and any SSA decision 
related to disability.  

3.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issues on 
appeal in light of all information 
or evidence received, and should 
address whether a referral of either 
of these issues to the VA Central 
Office for consideration of 
extraschedular evaluation is 
warranted.  38 C.F.R. § 3.321(b) 
(2006).  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  (The supplemental statement 
of the case should specifically 
address the 38 C.F.R. § 3.321(b) 
question with respect to each 
issue.)

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

